Case 1:20-cv-00319-LEK-KJM Document 20 Filed 05/19/21 Page 1 of 5           PageID #: 51




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  HILTON KALANIPIO NIAU,                   )      Civil No. 20-00319 LEK-KJM
                                           )
                     Plaintiff,            )      FINDINGS AND
                                           )      RECOMMENDATION TO DISMISS
        vs.                                )      PLAINTIFF’S COMPLAINT FOR
                                           )      FAILURE TO PROSECUTE
  COUNTY OF KAUAI; DEREK S. K.             )
  KAWAKAMI; PATRICK PORTER;                )
  WALLACE G. REZENTES JR.;                 )
  ROBIN SERQUINA; ELLSWORTH                )
  KALEIOHI; KAUAI POLICE                   )
  DEPARTMENT; TODD RAYBUCK;                )
  KAUAI POLICE COMMISSION;                 )
  MARY K. HERTOG; DOES 1-10,               )
                                           )
                 Defendants.               )
  _______________________________          )

             FINDINGS AND RECOMMENDATION TO DISMISS
          PLAINTIFF’S COMPLAINT FOR FAILURE TO PROSECUTE

       Pro se Plaintiff Hilton Kalanipio Niau (“Plaintiff”) initiated this action on

 July 20, 2020. ECF No. 1. Although Plaintiff initially participated in this action

 and appeared for court proceedings, Plaintiff has failed to appear at the last four

 status conferences on March 2, 2021, March 11, 2021, March 24, 2021, and April

 8, 2021. See ECF Nos. 15, 16, 17, 18. In addition, it appears from the docket that

 Plaintiff has failed to effectuate service on any of the defendants he names in his

 Complaint, as required by Rule 4 of the Federal Rules of Civil Procedure.
Case 1:20-cv-00319-LEK-KJM Document 20 Filed 05/19/21 Page 2 of 5            PageID #: 52




        On April 9, 2021, this Court issued an Order to Show Cause, ordering

 Plaintiff to explain in writing by May 7, 2021 why the Complaint should not be

 dismissed for Plaintiff’s failure to appear at the last four status conferences and to

 complete service (“04/09/2021 OSC”). ECF No. 19. Plaintiff did not file a

 response to the 04/09/2021 OSC.

                                    DISCUSSION

        Plaintiff must serve a proper summons and complaint on the defendants for

 the Court to have jurisdiction over the defendants. See Fed. R. Civ. P. 4; Travelers

 Cas. & Sur. Co. of Am. v. Brenneke, 551 F.3d 1132, 1135 (9th Cir. 2009) (“A

 federal court is without personal jurisdiction over a defendant unless the defendant

 has been served in accordance with Fed. R. Civ. P. 4.” (citations omitted)).

 Notwithstanding that the Court discussed with Plaintiff his service obligations at

 several status conferences and issued an order to show cause as to why this action

 should not be dismissed for lack of service, Plaintiff has still not established that he

 properly served the defendants. Nor has Plaintiff provided to the Court any reason

 for his failure to do so.

        “It is within the inherent power of the court to sua sponte dismiss a case for

 lack of prosecution.” Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984) (citation

 omitted); see also Pagano v. OneWest Bank, F.S.B., CV. No. 11-00192 DAE-RLP,

 2012 WL 74034, at *6 (D. Haw. Jan. 10, 2012) (citing Link v. Wabash R.R. Co.,


                                            2
Case 1:20-cv-00319-LEK-KJM Document 20 Filed 05/19/21 Page 3 of 5            PageID #: 53




 370 U.S. 626, 629-31 (1962) (“The power to invoke this sanction is necessary in

 order to prevent undue delays in the disposition of pending cases and to avoid

 congestion in the calendars of the District Courts.”)). The court must weigh five

 factors to determine whether to dismiss a case for lack of prosecution or failure to

 comply with a court order: (1) the public’s interest in expeditious resolution of

 litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 defendant; (4) the availability of less drastic alternatives; and (5) the public policy

 favoring the disposition of cases on their merits (“Pagtalunan factors”).

 Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v.

 Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)). For the reasons below, the

 Court finds that dismissal of the Complaint is appropriate given Plaintiff’s failure

 to prosecute.

       First, the public’s interest in expeditious resolution of this litigation weighs

 in favor of dismissal because this case has been pending since July 2020, and

 Plaintiff has failed to perfect service on any of the defendants. Second, the Court’s

 need to manage its docket weighs strongly in favor of dismissal because Plaintiff’s

 failure to prosecute this action, or even appear for a status conference, has

 interfered with the Court’s ability to manage its docket. To date, Plaintiff fails to

 provide sufficient reasoning as to why he is unable to properly serve any of the

 defendants.


                                            3
Case 1:20-cv-00319-LEK-KJM Document 20 Filed 05/19/21 Page 4 of 5            PageID #: 54




       Third, the risk of prejudice to the defendants weighs heavily in favor of

 dismissal. The defendants will suffer prejudice if this case continues without

 Plaintiff effecting service. Plaintiff’s inaction has impaired the defendants’ ability

 to proceed to trial and threatens to interfere with the resolution of this case. See

 Pagtalunan, 291 F.3d at 642 (citing Malone v. United States Postal Serv., 833 F.2d

 128, 131 (9th Cir. 1987)).

       Fourth, less drastic sanctions are not appropriate. The Court has made

 multiple attempts to assist Plaintiff in effecting service and issued the 04/09/2021

 OSC warning Plaintiff that failure to respond would result in a recommendation

 that the district court dismiss the Complaint. ECF No. 19. The Court thus finds

 that it would be futile to recommend a lesser sanction because Plaintiff has

 demonstrated that such action would not compel him to take the necessary steps to

 prosecute this action.

       Fifth, the Court acknowledges that public policy favors disposition of cases

 on their merits. Thus, this final factor weighs against dismissal. This Court finds,

 however, that because four of the factors weigh in favor of dismissal, this factor is

 outweighed. Accordingly, dismissal is appropriate.

       Notwithstanding this Court’s finding that Plaintiff has failed to prosecute

 this case, the Court finds that these failures do not provide sufficient grounds to

 support dismissal with prejudice. The Court finds that four of the five Pagtalunan


                                            4
Case 1:20-cv-00319-LEK-KJM Document 20 Filed 05/19/21 Page 5 of 5               PageID #: 55




 factors weigh in favor of dismissal; however, under these circumstances, these

 factors do not weigh “strongly” in favor of dismissal. Cf. In re Lagmay, CIV. NO.

 15-00166 DKW/RLP, 2015 WL 5970667, at *2 (D. Haw. Oct. 13, 2015), aff’d sub

 nom., Lagmay v. Nobriga, No. 15-17068, 2016 WL 7407294 (9th Cir. Dec. 22,

 2016) (concluding that dismissal with prejudice is appropriate when at least three

 of the Pagtalunan factors weighed “strongly” in support of dismissal).

 Accordingly, although the Court finds that dismissal is appropriate, this Court

 recommends that the district court’s dismissal of the Complaint be without

 prejudice.

                                     CONCLUSION

        Based on the foregoing, the Court FINDS and RECOMMENDS that the

 district court DISMISS WITHOUT PREJUDICE Plaintiff’s Complaint for failure

 to prosecute.

        IT IS SO FOUND AND RECOMMENDED.

        Dated: Honolulu, Hawaii, May 19, 2021.




 Niau v. Cnty. of Kauai, et al., Civil No. 20-00319 LEK-KJM; Findings and Recommendation to
 Dismiss Plaintiff’s Complaint for Failure to Prosecute




                                             5
